In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 19-1905

JUSTIN CASTELINO,
                                                   Plaintiff-Appellant,

                                   v.


ROSE-HULMAN INSTITUTE OF
TECHNOLOGY,
                                                  Defendant-Appellee.


          Appeal from the United States District Court for the
          Southern District of Indiana, Terre Haute Division.
            No. 17 CV 139 — William T. Lawrence, Judge.



    SUBMITTED* SEPTEMBER 29, 2020 — DECIDED JUNE 3, 2021


    Before ROVNER, BRENNAN, and SCUDDER, Circuit Judges.




*
  The court ordered that oral argument in this case be vacated after
appellant’s counsel was granted leave to withdraw. The case is therefore
submitted on the briefs and record.
2                                                          No. 19-1905

    ROVNER, Circuit Judge. Justin Castelino was suspended from
Rose-Hulman Institute of Technology for a semester for
academic misconduct. When he applied to return the following
spring, Rose-Hulman denied his requests for readmission and
also informed him that he would not be permitted to reapply
in the future. Castelino then sued Rose-Hulman, alleging that
his suspension violated the Americans with Disabilities Act, 42
U.S.C. § 12101 et seq. (“ADA”), and also asserting claims
against Rose-Hulman for breach of contract, defamation, false
advertising, invasion of privacy, and malice. The district court
entered summary judgment for Rose-Hulman on all counts
and also granted Rose-Hulman’s motion for sanctions based on
Castelino’s failure to comply with a scheduling order.
Castelino appeals, but we affirm.
                                      I.
    We note at the outset that Castelino’s brief falls short of
compliance with Federal Rule of Appellate Procedure 28 in
many respects.1 Thus, although we construe the facts in the
light most favorable to Castelino, we rely for the details on
Rose-Hulman’s brief and the record, which more clearly,
objectively, and accurately set forth the factual background. In
the fall of 2012, Castelino enrolled as a transfer student at Rose-
Hulman Institute of Technology, a private engineering,
mathematics, and science college in Terre Haute, Indiana. As
a student at Rose-Hulman, Castelino received certain accom-


1
  In addition to the more substantive deficiencies, which we will describe
where relevant, Castelino’s brief contains numerous hallmarks of careless-
ness, such as improper case citations and the misspelling of his name both
in the caption (“Castelion”) and elsewhere in the brief (“Castleino”).
No. 19-1905                                                   3

modations based on what he identifies in his brief on appeal as
a “documented auditory processing disorder.” Specifically,
Castelino provided Rose-Hulman with a neuropsychological
report diagnosing him with attention-deficit/hyperactivity
disorder (“ADHD”) and a learning disorder. Rose-Hulman
granted Castelino an accommodation that allowed him to
receive 100% extended time on tests and quizzes, which he was
allowed to take in a distraction-free environment.
    While at Rose-Hulman, Castelino was reprimanded several
times for academic misconduct. In 2013, one of Castelino’s
professors, Dr. James Hanson, saw him copying from another
student’s homework. Dr. Hanson issued a letter of academic
misconduct following the incident. Castelino appealed the
letter to the college’s Rules and Discipline Committee, but the
Committee allowed the letter to remain in Castelino’s file. The
following year Castelino received another letter of academic
misconduct. This time he and another student submitted
duplicate work in a course taught by Dr. Jeremy Chapman. The
head of the Civil Engineering Department, Dr. Kevin Sutterer,
met with Castelino about the incident. After hearing his
explanation, Dr. Sutterer decided it was possible that Castelino
had submitted the duplicate work as the result of a misunder-
standing. Thus, although the Civil Engineering Department
ordinarily requests a student’s suspension after a second
incident of academic misconduct, Dr. Sutterer did not refer
Castelino for suspension. Instead, Dr. Sutterer warned
Castelino that he risked dismissal from Rose-Hulman if any
further incidents of academic misconduct occurred.
   The third and final incident of alleged academic misconduct
occurred in April 2015. At that time, Castelino was taking
4                                                   No. 19-1905

Dr. Chapman’s course again after having dropped it the
previous year. In the interim, Dr. Chapman had changed his
policy regarding the use of notes on exams. Although he had
previously allowed students to use typed notes when taking
exams, he began requiring hand-written notes after discover-
ing students were often simply using course slides that they
had cut and pasted. Dr. Chapman announced this policy at the
beginning of the quarter, and then reminded students of the
policy on Thursday, April 2 in anticipation of an exam the next
day.
     After class, Castelino asked if he could use his typed notes
from the previous semester and assured Dr. Chapman that
they were not cut and pasted course slides. After Dr. Chapman
rejected that proposal, Castelino met with the Director of
Disability Services, Karen DeGrange, and Dr. Sutterer about
the situation. He explained that his poor handwriting would
make the hand-written note requirement too difficult for him.
DeGrange then contacted the campus Learning Center to ask
if a tutor could transcribe Castelino’s notes for him.
    Although there was a tutor in the Learning Center available
to transcribe Castelino’s notes then, by the time Castelino
arrived there close to 5 p.m., there was no one there to tran-
scribe for him. After Castelino advised DeGrange that he could
not get a tutor to transcribe his notes, she and Dr. Sutterer met
and concluded that Castelino would be allowed to use his
typed notes for this one exam.
    Castelino took his exam in the Learning Center, and when
he turned in his notes afterward (as all students are required to
do), it came to light that they contained twenty-six cut and
No. 19-1905                                                    5

pasted course slides. This prompted Dr. Chapman to write a
letter of academic misconduct explaining that by using the
course slides with his notes, Castelino had both violated Dr.
Chapman’s explicit instructions as well as lied to Dr. Chapman,
DeGrange, and Sutterer by claiming that his typed notes did
not contain cut and pasted slides. Dr. Chapman also noted that
the letter was the second of its kind in his course based on
Castelino’s unethical conduct.
    Because this was Castelino’s third documented case of
academic misconduct, the Dean of Students, Pete Gustafson,
forwarded it to the Rules and Discipline Committee for review.
The Rules and Discipline Committee met on May 13, 2015 to
consider the allegations of academic misconduct against
Castelino. He claimed at the hearing that he had never told
Dr. Chapman that his notes did not contain any cut and pasted
course slides, only that his notes were not “just” cut and pasted
slides. Castelino’s fiancée, who had been waiting for him
outside the classroom when he spoke to Dr. Chapman, also
testified. When Dr. Chapman asked her whether she had
overheard Castelino tell him that “nothing was copy-and-
pasted,” she said “yeah” and explained that she had heard him
ask to use his notecard from the previous year because it
“wasn’t just copy and paste.”
   Ultimately the Rules and Discipline Committee concluded
that Castelino was guilty of repeated acts of academic miscon-
duct. He was suspended for one quarter, after which he could
apply for readmission. The committee’s suspension decision
was upheld on Castelino’s appeal to the full faculty. As part of
that process, Castelino met with the President of Rose-Hulman,
James Conwell, to discuss the appeal procedures. Dr. Conwell
6                                                  No. 19-1905

reported that during that meeting Castelino yelled and accused
him of unfairly configuring the disciplinary hearing. After
asking Castelino to calm down, Dr. Conwell had to ask him to
leave and not return in-person to his office.
    Castelino applied for readmission multiple times. The
readmission process starts with a written petition to the Dean
of Students, Erik Hayes, who submits a recommendation to the
Admissions and Standing Committee. That Committee meets
with the student to consider his readmission request and
determine whether he can be a successful member of the Rose-
Hulman community. Castelino did not apply for readmission
when he first became eligible in the winter quarter 2015–2016,
but he did apply in January 2016. In his letter to the Admis-
sions and Standing Committee, Dean Hayes did not recom-
mend readmission. He based his recommendation on
Castelino’s failure to accept responsibility for his actions as
well as his long history of behavioral issues while at Rose-
Hulman. These incidents ranged from altercations and rude
conduct on campus to complaints by female students that he
was taking their photographs without permission.
    At the hearing itself, Castelino was unable to say what
courses he would be taking if readmitted, despite the fact that
classes began the following day. The Committee denied
Castelino’s readmission request (along with three other
students requesting readmission that quarter), both because of
his failure to accept responsibility for his actions and because
there was no academic benefit for him to start that semester
instead of the next.
No. 19-1905                                                      7

    Castelino then applied for readmission and was rejected
again in June 2016. While Castelino was suspended, the
Committee had become aware that he had been arrested the
previous year in Connecticut for breach of peace, cultivation,
possession, and sale of marijuana, as well as operation of a
drug factory and possession of a hallucinogen. At his hearing,
Castelino provided a number of conflicting explanations for
the news article describing his arrest, ranging from the claim
that his fiancée had “stuff” on her to assertions that the article
was part of a cover-up for the fact that he was a confidential
informant. The Committee again rejected Castelino’s request
for readmission.
    In March 2017, Castelino sued Rose-Hulman in federal
court, alleging disability discrimination in violation of Title III
of the ADA as well as state-law claims for breach of contract,
defamation, false advertising, invasion of privacy, and harass-
ment. He later amended his complaint, alleging malice and
requesting punitive damages.
    In August, the case was referred to a magistrate judge for
a settlement conference. The settlement conference order
required Castelino to serve an updated settlement demand
fourteen days prior to the conference, and for the parties to
email the court a confidential settlement statement three days
before the conference. Despite a reminder e-mail from Rose-
Hulman, Castelino failed to do either until the day before the
settlement conference. After the conference, both parties
moved for sanctions. The magistrate judge recommended
granting Rose-Hulman’s motion for sanctions and denying
Castelino’s. The district court adopted the magistrate judge’s
recommendation. Thereafter, both parties moved for summary
8                                                   No. 19-1905

judgment. In considering the parties’ motions, the district court
observed that it had “been hindered by the manner in which
Castelino briefed his own motion and his opposition to Rose-
Hulman’s motion.” Notwithstanding this, the district court
thoroughly and carefully considered the parties’ arguments
and granted summary judgment to Rose-Hulman.
                                 II.
     On appeal, Castelino asks us to reverse the district court’s
grant of summary judgment to Rose-Hulman and grant
judgment in his favor. He also requests that we impose
sanctions against Rose-Hulman. We review the district court’s
ruling on the parties’ cross motions for summary judgment de
novo, viewing the facts and drawing reasonable inferences in
favor of “the party against whom the motion at issue was
made.” Woodring v. Jackson Cty. Ind., 986 F.3d 979, 984 (7th Cir.
2021) (quotations and internal citation omitted). At the outset,
it is worth noting that, like the district court, our ability to
analyze Castelino’s claims is severely limited by his presenta-
tion of them. The district court noted that although Castelino
“points to a large number of exhibits throughout his briefs, he
often fails to articulate in any coherent manner how he believes
those exhibits, coupled with the applicable law, demonstrate
that he is entitled to (or Rose-Hulman is not entitled to)
summary judgment on an issue.” The district court’s observa-
tions apply with equal force to Castelino’s briefs on appeal.
Thus, we consider Castelino’s claims to the extent possible,
while echoing the district court’s reminder that, “‘It is not the
obligation of th[e] court to research and construct the legal
arguments open to parties, especially when they are repre-
No. 19-1905                                                               9

sented by counsel.’”2 Riley v. City of Kokomo, 909 F.3d 182, 190
(7th Cir. 2018) (quoting Beard v. Whitley Cty. REMC, 840 F.2d
405, 408–09 (7th Cir. 1988)).
    ADA Claim
    Castelino claimed Rose-Hulman violated Title III of the
ADA, which provides that “[n]o individual shall be discrimi-
nated against on the basis of disability in the full and equal
enjoyment of the goods, services, facilities, privileges, advan-
tages, or accommodations of any place of public accommoda-
tion[.]” 42 U.S.C. § 12182(a). As relevant here, discrimination
under Title III of the ADA includes “a failure to make reason-
able modifications in policies, practices, or procedures, when
such modifications are necessary to afford such goods, services,
facilities, privileges, advantages, or accommodations to
individuals with disabilities[.]” 42 U.S.C. § 12182(2)(A)(ii).
    The district court first concluded that some of Castelino’s
claims under the ADA were barred by the statute of limita-
tions. Because the ADA does not contain its own limitation
period, “‘the most appropriate state limitations period ap-

2
  Castelino takes issue with the district court’s comment, claiming that it
“rejected the responsibility to construct Castelino’s arguments, but it had
the authority. FRCP Rule 56(e)(3) obligates it to examine Castelino’s Motion
and all his supporting materials, regardless whether they support or
address an assertion of fact properly. That authorized the District Court to
construct arguments for a party, but not to decide, arbitrarily, what
evidence to consider and what to ignore.” First, Rule 56(e)(3) imposes no
such duty on the district court . Moreover, Castelino’s suggestion that the
district court somehow failed to properly consider his claims underscores
his fundamental misunderstanding of his obligation to construct coherent
arguments for consideration.
10                                                        No. 19-1905

plies.’” Scherr v. Marriott Int’l, Inc. et al., 703 F.3d 1069, 1075 (7th
Cir. 2013) (quoting Soignier v. Am. Bd. of Plastic Surgery, 92 F.3d
547, 550 (7th Cir. 1996)). Thus, we apply Indiana’s two-year
statute of limitations for personal injury claims. Ind. Code
§ 34-11-2-4(a) (West 2013); Soignier, 92 F.3d at 551 n.3. As the
district court recognized, this means that Castelino’s ADA
claims based on events occurring prior to March 28, 2015
would be time-barred based on his complaint filed on March
28, 2017.
    Although Castelino’s brief mixes and matches his various
claims indiscriminately throughout, it is clear that his ADA
claim is premised on what he characterizes as a failure to
accommodate his disability by both Dr. Hanson and
Dr. Chapman. As described above, Dr. Hanson issued a letter
of academic misconduct in 2013, well outside the applicable
statute of limitations. Likewise, the May, 2014 report of
academic misconduct by Dr. Chapman falls outside the statute
of limitations.
    Castelino attempts to salvage his time-barred claims with
two unpersuasive arguments. He first suggests that his claims
are governed not by Indiana’s two-year personal injury statute
of limitations, but by the four-year catch-all statute of limita-
tions for federal claims found in 28 U.S.C. § 1658. In 2004, the
Supreme Court held that § 1658 applies to claims “made
possible by a post-1990 enactment” as well as claims made
possible by a post-1990 amendment to an existing statute. See
Jones v. R.R. Donnelley & Sons, Co., 541 U.S. 369, 382 (2004)
(noting that “[a]ltering statutory definitions, or adding new
definitions of terms previously undefined, is a common way of
amending statutes”) (citation and internal quotations omitted).
No. 19-1905                                                       11

Although the ADA was amended effective January 1, 2009 to
“carry out the ADA’s objectives” by “reinstating a broad scope
of protection,” see ADA Amendments Act of 2008 (“ADAAA”),
Pub. L. No. 110-325, 122 Stat. 3553 (2008), Castelino fails to
explain how those amendments made his claim possible. He
states without elaboration that the ADAAA overturned Sutton
v. United Air Lines Inc., 527 U.S. 471 (1999), and redefined
“disability” and “major life activity” and that because of this
his perceptual disorder falls into the new categories. True as it
may be that the ADAAA rejected Sutton’s narrow definitions
of “disability” (rejecting disabilities that could be ameliorated
by medication, assistive technology, or adaptation) and “major
life activity” (requiring substantial limitations in multiple life
activities), Castelino fails in any way to connect those changes
to his claim.
    Castelino also summarily contends that Indiana’s “continu-
ing wrong” doctrine would apply to toll the statute of limita-
tions because Rose-Hulman engaged in a “course of conduct”
that began while he was a student and continued to injure him
after his suspension. This claim, too, goes nowhere because it
is well-established that the statute of limitations starts to run
upon the “discovery of the original act of discrimination, not
future confirmation of the injury or determination that the
injury is unlawful.” See Soignier, 92 F.3d at 551 (emphasis in
original) (collecting cases); cf. Del. State Coll. v. Ricks, 449 U.S.
250, 258 (1988) (“[T]he proper focus is upon the time of the
discriminatory acts, not upon the time at which the consequences
of the acts became most painful.”) (citations omitted) (emphasis
in original).
12                                                   No. 19-1905

    That leaves Castelino’s ADA claims premised on conduct
occurring after March 28, 2015. To avoid summary judgment
on his claim based on what he refers to as “the notecard
incident,” Castelino would need to demonstrate that Rose-
Hulman discriminated against him by failing to make a
reasonable accommodation for his disability. Instead of making
any attempt to explain why the exception allowing him to use
his typed notes failed to accommodate his disability, Castelino
makes a series of largely irrelevant attacks on the district
court’s opinion.
    For instance, in response to the district court’s observation
that nothing suggested that Dr. Chapman intentionally omitted
the new policy about notes from the syllabus, Castelino points
to testimony from his disciplinary hearing that he claims
establishes that Dr. Chapman intentionally omitted the policy
from his syllabus. Castelino then asserts that Chapman had
“no authority to enforce the new policy on one day’s notice.”
Without explanation, Castelino points to 42 U.S.C.
§ 12182(b)(1)(A)(iii) and Guckenberger v. Boston University, 947
F. Supp. 106 (D. Mass. 1997), as supposed support for his
assertion. The portion of the ADA he refers to simply prohibits
the provision of separate benefits to disabled individuals. And
Guckenberger is a class-action suit by university students with
ADHD. The page Castelino cites concludes that the university’s
strict eligibility criteria for professionals evaluating whether
students had a learning disability could screen out some
individuals with a learning disability. Neither of these citations
tends to show that Rose-Hulman or Dr. Chapman discrimi-
nated against Castelino on the basis of his ADHD (and other
diagnosed learning disabilities) by changing his testing policy
No. 19-1905                                                   13

to require hand-written notes, and then allowing Castelino to
use his typed notecards when he could not find anyone to
transcribe them before the exam.
    The rest of Castelino’s arguments as to how he has shown
discrimination under the ADA are similarly inscrutable. He
points to the district court’s citation of Amaya v. Brater, 981
N.E.2d 1235 (Ind. App. 2013), for the proposition that the sole
function of the courts is to determine whether an educational
institution acted illegally, arbitrarily, or in bad faith. The
district court cited Amaya, a case setting out the standard under
Indiana law for a breach of contract claim against a university,
in analyzing Castelino’s breach of contract claim. Castelino,
however, inexplicably cites Amaya as support for his claim that
Dr. Chapman acted “arbitrarily and capriciously” (Appellant’s
Br. 21), by attempting to enforce his notecard policy, as did
Rose-Hulman and Dr. DeGrange by permitting him to use his
old typed notes. He reasons that the typed notecards “earned
him a -0- on the exam” and that Rose-Hulman’s “ratification of
those charges by its guilty finding in spite of Dr. DeGrange’s
guarantee … perpetuated Dr. Chapman’s discrimination”
which, taken together, lead to the “only justifiable conclusion”
that “Dr. Chapman’s enforcement of a new policy denied
Castelino of an accommodation which the district court found
reasonable.” (Appellant Br. 22)
    Castelino’s argument, to the extent there is one, is rendered
nearly incomprehensible with reference to the wrong legal
standards (as recounted above) and unsupported legal
conclusions and factual claims. As described above, there is no
relationship between the “arbitrary and capricious” standard
14                                                  No. 19-1905

applicable to contract claims and the question of whether an
accommodation is reasonable under the ADA.
    Moreover, Castelino’s argument is based on a non-sequiter:
that it was being allowed to use his typed notecards (the
accommodation) that led to his failing exam score and subse-
quent discipline. Notably absent from Castelino’s argument is
any information calling into question the undisputed fact that
he used twenty-six cut and pasted slides on his notecard in
violation of what he now apparently concedes was a reason-
able accommodation. It was this prohibited use of cut and
pasted class slides that led to him receiving a zero on the exam,
not the fact that he was allowed to use typed notes when the
rest of the class had to write out their notes in longhand. In
short, Castelino fails to identify any facts in the record estab-
lishing that Rose-Hulman or any of its professors failed to
accommodate his learning disability. Instead, the undisputed
facts establish that he was suspended and then ultimately
denied readmission based on several instances of academic
misconduct and other behavioral issues that have no link to his
learning disabilities or need for accommodations from Rose-
Hulman. Summary judgment for Rose-Hulman was thus
proper on Castelino’s ADA claim.
     Breach of Contract
    Castelino approaches his breach of contract claim in largely
the same way as his ADA claim: he quotes the district court’s
opinion at length and then flatly asserts that it is erroneous
without any coherent explanation as to why. Castelino’s claim
generally is premised on his belief that Rose-Hulman failed to
follow its own rules and procedures when disciplining,
No. 19-1905                                                       15

suspending, and ultimately denying him readmission. The
district court considered each of Castelino’s claims in detail
and concluded that he had failed to produce any evidence of
bad faith on the part of Rose-Hulman that would sustain a
cause of action for breach of contract. We assume for purposes
of this appeal that Castelino demonstrated the existence of an
implied contract between him and Rose-Hulman based on the
Student Handbook and Faculty Handbook. See Ross v. Creigh-
ton Univ., 957 F.2d 410, 416 (7th Cir. 1992) (“It is generally held
in the United States that the basic legal relation between a
student and a private university or college is contractual in
nature.”) (internal citations omitted).
    Assuming the existence of such a contract, we turn to
Castelino’s claim that Rose-Hulman violated its terms by
failing to comply with its own policies in his disciplinary and
readmission hearings. Castelino claims in his brief that certain
citations to unspecified portions of the Rose-Hulman Student
Handbook and the Faculty Handbook identify “five material
contract promises that Rose-Hulman wrote down, provided to
Castelino, and broke.” (Appellant’s Br. 28.) What these five
promises are, however, is not at all clear. In considering a
motion for summary judgment the court is not “‘obligated …
to assume the truth of a nonmovant’s conclusory allegations on
faith or to scour the record to unearth material factual dis-
putes.’” Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 722–23 (7th Cir.
2018) (quoting Carter v. Am. Oil Co., 139 F.3d 1158, 1163 (7th
Cir. 1998)).
   What is clear is that all of the alleged breaches of contract
identified by Castelino relate to what he characterizes as Rose-
Hulman’s failure to precisely comply with certain disciplinary
16                                                           No. 19-1905

procedures in handling his alleged misconduct, suspension,
and ultimate denial of readmission. It may be that Rose-
Hulman failed to comply to the letter with its own policies, but
that itself does not establish a breach of contract. Indiana courts
take a flexible approach to the contractual relationship between
students and universities. See Sung Park v. Ind. Univ. Sch. of
Dentistry, 692 F.3d 828, 831 (7th Cir. 2012). In an attempt to
avoid interfering with the “subjective professional judgment of
trained educators, courts have quite properly exercised the
utmost restraint in applying traditional legal rules to disputes
within the academic community.” Gordon v. Purdue Univ., 862
N.E.2d 1244, 1251 (Ind. Ct. App. 2007) (citation and internal
quotations omitted). Accordingly, “the sole function of courts
is to determine whether the educational institution acted
illegally, arbitrarily, capriciously, or in bad faith.” Amaya, 981
N.E.2d at 1240; see also Gordon, 862 N.E.2d at 1251 (“[A]bsent a
showing of bad faith on the part of the University or a profes-
sor, the Court will not interfere.”) (quoting Note, Contract Law
& the Student-Univ. Relationship, 48 Ind. L.J. 253, 263 (1973)).
   The alleged “breaches of contract” Castelino discusses fall
well within the bounds of Rose-Hulman’s academic judgment.3


3
   Castelino claims he is not challenging the professional academic
judgment, but rather the “practices and procedures that preceded the
decision to suspend him, because those differed from the procedures so
plainly expressed in the handbooks.” (Appellant’s Br. 30.) Instead of
explaining how the procedures used differed from the handbooks and why
those deviations were arbitrary, capricious, or in bad faith, Castelino
provides the following: “For example, compare Dckt. #237 at 7 to Dckt. #56-
10 at 53 Art. III ¶ 4; #237 at 8 compared to Rule 6, Dckt. #56-10 pp 54–55;
                                                              (continued...)
No. 19-1905                                                            17

For instance, Castelino seems to be arguing that the Student
Handbook prevented the Rules and Discipline Committee from
considering multiple acts of academic misconduct because the
Handbook provides that, “Guilt or innocence in a case shall be
determined solely on the merits of that case.” (Appellant’s Br.
33.). That same rule forbids the Committee from reviewing the
accused’s previous disciplinary record before the hearing or
permitting it to be introduced in the hearing. Student Hand-
book at 54, IV. Hearings Before the Institute Rules and Disci-
pline Committee, General Proc., 6. As Castelino sees it, the use
of the word “case” in Rule 6 prohibits the Rules and Discipline
Committee from considering multiple acts of disciplinary
misconduct in a single hearing.
   Rose-Hulman provided evidence establishing the history
leading up to Castelino’s hearing: Castelino appealed his first
case of academic misconduct in 2013 to the Committee, which
upheld Dr. Hanson’s finding. Castelino was again accused of
academic misconduct in 2014 by Dr. Chapman, who did not
request a hearing. Then following the incident in
Dr. Chapman’s class in 2015, Dean Gustafson referred
Castelino to the Rules and Disciplinary Committee under a
portion of the Student Handbook providing that the Dean of
Students may bring a case to the Rules and Discipline Commit-

3
  (...continued)
Dckt. #237 at 12, compared to Rules and Procedures Handbook, Dckt. #56-
18 pp 14–23; and #237 at 29–30.” This string of citations to the record,
without more, is completely unhelpful in demonstrating that Rose-Hulman
breached its contract with Castelino. We examined the listed citations and
saw nothing tending to prove that Rose-Hulman acted arbitrarily or in bad
faith in its handling of Castelino’s behavior.
18                                                  No. 19-1905

tee if the student is “involved in more than one instance of
Academic Misconduct.” Id. at 53 III. Academic Misconduct,
Bringing a Case to the Rules and Discipline Committee, 3.
When Castelino discovered that he had been referred by Dean
Gustafson to the Committee for multiple acts of academic
misconduct, he asked to have both the 2014 and 2015 findings
of academic misconduct reviewed. Dr. Ditteon scheduled an
initial hearing to allow Castelino to appeal the individual acts
of misconduct and a second hearing to determine if additional
penalties were appropriate depending on the outcome of the
first hearing. Castelino himself then requested a single hearing,
which led to the May 13 Committee hearing.
    At that hearing, Castelino presented witnesses and evi-
dence to support his version of events, but the Committee
voted to suspend Castelino for a quarter. Castelino cites several
cases (none in the educational context) for the unremarkable
proposition that contracts must be read in their entirety in an
attempt to harmonize differing contractual provisions. But
there is no logical reason to believe that the “General Proce-
dures” section of the Handbook describing permissible
evidence at a hearing somehow overrides the specific proce-
dures applicable when there are multiple acts of academic
misconduct as described elsewhere in the Handbook. More-
over, even assuming the Committee’s decision to consider
Castelino’s multiple acts of misconduct violated the Handbook
provision he identifies, he presents no evidence that the alleged
deviation was arbitrary, capricious, or undertaken in bad faith.
  Castelino also characterizes it as a breach of contract for the
Committee to have considered his conduct while suspended
when he sought readmission (a second time) before the
No. 19-1905                                                    19

Admissions and Standing Committee in June 2016. Moreover,
he claims that the presence of Dr. Conwell, the University
President, at that same hearing amounted to a breach of
contract. Tellingly, Castelino cites no specific Handbook
provisions preventing Dr. Conwell from attending the read-
mission hearing. He argues that Dr. Conwell “disregarded the
constitutional limits” of the Standing Committee’s authority by
describing Castelino’s arrest after his suspension. Without
citing anything in the record, Castelino insists that the Standing
Committee had “no authority” to consider that evidence, and
suggests that the “lengths” Dr. Conwell went to in an attempt
“to persuade the wrong committee to suspend Castelino
permanently when it did not have the authority to do so” is
“itself dishonest” and “must raise the question” whether
Dr. Conwell acted in bad faith. (Appellant’s Br. 44.) Not only
is Castelino unable to point to any policy preventing the
Standing Committee from considering his behavior while
suspended, he ignores Rose-Hulman’s citation to the section of
the Student Handbook explaining that it “values its reputation
for moral leadership” and “expects all persons associated with
it to maintain this reputation.” Nor can Castelino offer any
explanation as to why Rose-Hulman could not reasonably
apply its stated policy that it expects students “to be responsi-
ble and to behave at all times with honor and integrity” when
considering him for readmission.
    Rose-Hulman presented evidence that Castelino consis-
tently engaged in aggressive behavior while a student, and his
arrest while suspended was in many respects simply a continu-
ation of the sort of poor judgment he had repeatedly shown as
a student. He also provides no evidence that any of his
20                                                    No. 19-1905

behavior was related to his ADHD or perceptual disability.
Rose-Hulman’s assessment of whether Castelino should be
readmitted in light of his behavior while suspended is precisely
the sort of expert academic judgment to which we defer.
    As noted in Amaya, judicial deference is warranted in light
of the institution’s duty to the public as well as the student. 981
N.E.2d at 1242. Given the underlying academic misconduct as
well as Castelino’s record of behavior both on and off campus,
Rose-Hulman was entitled to exercise its professional judg-
ment to conclude that Castelino was not entitled to readmis-
sion.
    Finally, Castelino’s claim that “Rose-Hulman’s falling short
of any of its procedures is arbitrary or capricious, by defini-
tion” (Appellant’s Br. 38) finds no support whatsoever in the
case law. Instead, the cases establish that deviations from
University policy alone will not establish a claim for breach of
contract. See Amaya, 981 N.E.2d at 1241 (“[E]ven assuming that
IUSM failed to strictly follow the procedures outlined in all its
handbooks and codes or to publish its procedures in specific
accordance with accreditation standards as asserted by Amaya,
that does not automatically lead to a finding of breach of
contract on the part of IUSM.”) At best, Castelino provided
evidence of inconsequential deviations from various proce-
dures in the Student and Faculty Handbooks. He has failed to
identify any facts in the record that could plausibly lead to the
conclusion that Rose-Hulman undertook “the conscious doing
of a wrong because of dishonest purpose or moral obliquity”
or had “a state of mind affirmatively operating with furtive
design or ill will.” Id. at 1242 (quoting Gordon, 862 N.E.2d at
No. 19-1905                                                      21

1253). Rose-Hulman is thus entitled to summary judgment on
Castelino’s breach of contract claims.
    Castelino’s remaining arguments are even more insubstan-
tial, and we consider them only briefly, bearing in mind his
failure to develop them in any meaningful way.
   Defamation
    Castelino argues (1) that including the word “suspended”
on his transcripts (shared with other schools) amounted to libel
per se; (2) that Dr. Chapman defamed him in the letter accus-
ing him of academic misconduct for using the cut and pasted
slides; and (3) that Dr. Sutterer defamed Castelino by lying to
the Rules and Discipline Committee about a signature on
Castelino’s course drop sheet.
    The district court concluded that, assuming Dr. Chapman’s
letter was defamatory, it was protected by privilege. Under
Indiana law, qualified privilege is a defense to a defamation
action and applies to “communications made in good faith on
any subject matter in which the party making the communica-
tion has an interest or in reference to which he has a duty,
either public or private, either legal, moral, or social, if made to
a person having a corresponding interest or duty.” Bals v.
Verduzco, 600 N.E.2d 1353, 1356 (Ind. 1992) (internal quotations
and citation omitted). As a professor, Dr. Chapman was
obligated to hold students accountable for academic miscon-
duct and also obligated to provide certain Rose-Hulman
employees copies of any letters accusing a student of such
misconduct. Accordingly, such a letter would be protected by
qualified privilege absent some evidence that Dr. Chapman
wrote and published it without belief or grounds for belief in
22                                                   No. 19-1905

its truth. The district court concluded that Castelino had
produced no such evidence, and thus his defamation claim
based on Dr. Chapman’s letter failed as a matter of law.
    Castelino’s arguments about defamation ultimately amount
to his own conclusory statements that he was defamed. He
makes no attempt to explain why Dr. Chapman’s letter would
not be protected by qualified privilege, fails to elaborate on
why the word “suspended” on his transcripts was defamatory
(he had been suspended after all), or identify any specific
evidence tending to demonstrate defamation by Dr. Sutterer at
Castelino’s Rules and Discipline hearing. In short, he has
waived any contention that the district court erred by granting
summary judgment to Rose-Hulman on his state-law defama-
tion claim. See, e.g., Schaefer v. Universal Scaffolding & Equip.,
LLC, 839 F.3d 599, 607 (7th Cir. 2016) (“Perfunctory and
undeveloped arguments are waived, as are arguments unsup-
ported by legal authority.”).
     Harassment
    Castelino’s claim for harassment is likewise so undeveloped
as to be waived. Id. He asserts confusingly and without
authority that Indiana’s “criminal statute” imposed a duty and
a standard of care for what he characterizes as the Indiana tort
of “harassment.” He makes no attempt to provide any specif-
ics, and instead makes the blanket assertion that faculty
correspondence about him “proves that Rose-Hulman’s
substandard behavior proximately resulted in Castelino’s
suspension.” (Appellant’s Br. 47.) On the contrary, the record
establishes that Rose-Hulman substantially complied with its
No. 19-1905                                                  23

own policies and procedures in its correspondence about
Castelino’s behavior.
   False Advertising
    Castelino advanced a claim of false advertising in the
district court based on an advertisement for Rose-Hulman
claiming that the university “offers individual and small group
tutoring.” Castelino’s claim hinged on his belief that advertis-
ing the availability of tutoring amounted to “fraudulent
inducement” because Rose-Hulman did not offer tutors for
upperclassmen. The district court concluded Castelino’s claim
fell “far short” of a “cogent, properly supported argument”
and granted summary judgment to Rose-Hulman.
     Nothing Castelino says on appeal provides any reason to
revisit the district court’s conclusion that he waived this
argument by failing to properly develop it. He cites 15 U.S.C.
§ 1125(a) (prohibiting false and misleading representations of
fact) in an attempt to shore up his claim, but fails to acknowl-
edge that the protections of the Lanham Act are not available
to consumers. Lexmark Int’l, Inc. v. Static Control Components,
Inc., 572 U.S. 118, 132 (2014) (noting that Lanham Act does not
apply even when a consumer is “hoodwinked” into buying an
inadequate product).
   Sanctions
   That leaves the matter of the sanctions imposed against
Castelino under Fed. R. Civ. P. 16(f). We review the district
court’s imposition of sanctions only for abuse of discretion.
Koehn v. Tobias, 866 F.3d 750, 752 (7th Cir. 2017). As described
above, despite an e-mail reminder a week in advance from
24                                                  No. 19-1905

Rose-Hulman’s counsel, Castelino’s counsel ignored the
district court’s scheduling order and waited until the night
before the settlement conference to serve Castelino’s updated
settlement demand on Rose-Hulman. Rule 16(f)(1)(c) autho-
rizes the district court to impose sanctions “if a party or its
attorney … fails to obey a scheduling or other pretrial order.”
Given Castelino’s admitted failure to comply with the schedul-
ing order, the district court was well within its discretion to
sanction his counsel. Castelino seems to admit as much, but
then argues inexplicably that the district court was obligated to
sanction Rose-Hulman as well. We see nothing in the record to
suggest sanctions were required or warranted against Rose-
Hulman. Indeed, we are inclined to sanction Castelino’s
attorney John Thrasher for his brief and arguments on appeal.
Rose-Hulman, however, has not requested sanctions, so we
will close with an observation and warning to Castelino’s
counsel that the brief he submitted was deficient, and that
future filings of this sort will result in an order to show cause
why he should not be sanctioned. See Veal-Hill v. Comm’r of IRS,
826 Fed. Appx. 565 (7th Cir. Oct. 14, 2020) (unpublished order)
(issuing order to show cause for attorneys’ briefs “practically
devoid of coherent legal argument”).
                                III.
   For the foregoing reasons, we AFFIRM the district court’s
grant of summary judgment.